Case 8:20-cv-03290-PJM Document 92-3 Filed 12/29/20 Page 1 of 2




                EXHIBIT C
         Case 8:20-cv-03290-PJM Document 92-3 Filed 12/29/20 Page 2 of 2




From: Dan Kaplan <dkaplan@theathletic.com>
Sent: Monday, December 28, 2020 10:03 PM
To: Qureshi, Rizwan A. <RQureshi@reedsmith.com>
Subject: Moag affidavit

EXTERNAL E-MAIL - From dkaplan@theathletic.com

Hi

does your client have a comment on this from Moag:

“In the course of this representation, my clients learned of some
serious corporate irregularities in the WFI 2019 financial statements
which I alluded to in a call I had with Snyder in late September 2020,
including long missing financials, breaches of the partnership
agreement, and other significant issues, some now being litigated in
Judge Messitte's court, and others in ongoing arbitration,” Moag wrote
(WFI is the corporate name for WFT). “To say that discovering these
improprieties disturbed my clients is an understatement. While there
are details to which I am not officially privy to in litigation my
clients filed against Snyder for these serious irregularities, a
leaked The New York Times story...cited sources that claim,
inaccurately, that my clients were motivated by a desire for
distributions. The opposite is true. “


thanks

dan
--
Daniel Kaplan
The Athletic
Sports Business Reporter
646 342 6724
@KaplanSportsBiz
www.theathletic.com
